August 25, 2016




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                    IN THE INTEREST OF L.T.H., A CHILD

NO. 14-15-00366-CV

                      ________________________________

       This cause, an appeal from the Agreed Order in Suit to Modify Parent-Child
Relationship, signed March 20, 2015, was heard on the transcript of the record. We
have inspected the record and find that the trial court erred in determining the
parties’ periods of access and possession. We therefore order that the portion of the
Agreed Order concerning Possession and Access is REVERSED and ordered
severed and REMANDED for proceedings in accordance with this court’s
opinion.
       Further, we find no error in the remainder of the Agreed Order and order it
AFFIRMED.
       We order appellee, Jared Poullard, to pay all costs incurred in this appeal.
       We further order this decision certified below for observance.